DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/1/2022.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first locking member” in claim 1 “locking assembly” in claim 1, “Second locking member” (in claim 4), “locking member and a contact member” in claim 12, “second locking member and a second contact member” in claim 13, “first inner locking member”, “second inner locking member”, and “outer locking sub assembly” in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner US 2006/0255521.
Regarding Claim 1, Brunner discloses a bone fixation clamp (Fig 1) comprising: 
a shaft (#1) including a first shaft end and a second shaft end spaced apart from the first shaft end (opposing ends of shaft #1 define first and second shaft ends) along a longitudinal axis (#2)
a first clamp (#5) assembly coupled to the shaft (Fig 1) and transitionable between a first open configuration (as seen in Fig 1) and a first closed configuration (not shown, paragraph 29, Fig 1, where in the closed configuration, rod #13 is secured thereto); 
a second clamp assembly (#4) coupled to the shaft (Fig 1) and transitionable between a second open configuration (as seen in Fig 1) and a second closed configuration (not shown, paragraph 29, Fig 1 , where in the closed position, rod #12 is secured thereto) the second clamp being coupled to the first clamp (Fig 1); 
a first locking member (#18 for the first clamp #5) transitionable between a locked position (not show, but when fully threaded in Fig 1, paragraph 29) and an unlocked position (Fig 1, when loosely threaded, paragraph 29), wherein in the locked position the first locking member substantially prevents the first clamp assembly from transitioning from the first closed configuration to the first open configuration (paragraph 29, clamp is closed); and 
a locking assembly (#18 and #18, the locking assembly includes the first locking member) transitionable between a locked position (not shown, paragraph 29 when #18 and #18 are fully threaded the clamps are locked) and an unlocked position (Fig 1, paragraph 29, wherein the unlocked position can be when either one of #18 or both #18 us not fully threaded/tightened), wherein in the locked position the locking assembly substantially prevents both the first clamp assembly from transitioning from the first closed configuration to the first open configuration and the second clamp assembly from transitioning from the second closed configuration to the second open configuration (paragraph 29 both clamps are closed and prevented from being open), and
 wherein in the unlocked position the locking assembly does not prevent the first clamp assembly from transitioning from the first closed configuration to the first open configuration or the second clamp assembly from transitioning from the second closed configuration to the second open configuration (paragraph 29 where when #18 and #18 are loosened, one can open or close up the clamps as desired),
wherein rotation of the first locking member about the longitudinal axis transitions the first locking member between the locked position and the unlocked position (paragraph 28, first locking member is a nut #18 that is threadably rotated), and 
wherein the first locking member prevents the first clamp from transitioning from the first closed configuration to the first open configuration when the first locking member is in the locked position (paragraph28) and the locking assembly is in the unlocked position (the locking assembly is unlocked when both #18 is not fully tightened or when only one #18 is not fully tightened, thus the first locking member #18 can be fully tightened and the other #18, for clamp #4, is not fully tightened, the first clamp is prevented from unlocking because of disc #37, paragraph 27)

Regarding Claim 2, Brunner discloses the second clamp assembly is rotatably coupled to the first clamp assembly such that the first clamp assembly is rotatable relative to the second clamp assembly (Fig 1, paragraph 18, both clamps rotatably coupled to each other via cylindrical rod #1 and disc #37 and both rods can slide onto and rotate about rod #1). 

Regarding Claim 3, Brunner discloses the first clamp assembly comprises a first c-clamp (as seen in Fig 1, c shaped to receive rod #13), and wherein the second clamp assembly comprises a second c-clamp (as seen in Fig 1, c shaped to receive rod #12), the first c-clamp having a diameter that is greater than a diameter of the second c-clamp (as seen in Fig 1, paragraph 20). 

Regarding Claim 4, Brunner discloses a second locking member (#18 for #4) transitionable between a locked position (not shown, paragraph 29, when fully threaded Fig 1) and an unlocked position (Fig 13, when loosened, it is in the unlocked position), wherein in the locked position the second locking member substantially prevents the second clamp assembly from transitioning from the second closed configuration to the first open configuration (paragraph 29, second clamp is closed when the second locking member #18 is in the locked position). 

Regarding Claim 5, Brunner discloses the locking assembly (#18 and #18) comprises a first locking sub-assembly and a second locking sub-assembly (Fig 1), the first locking sub-assembly includes a first end component, the second locking sub-assembly includes a second end component spaced apart from the first end component (see Fig below, first and second end components are the end surfaces that contact the first and second clamps respectively) and the shaft (#1)  extends along the longitudinal axis from the first end component to the second end component (Fig 1, see fig below), wherein in the locked position of the locking assembly the first end component provides a force to the first clamp assembly and the second end component provides a force to the second clamp assembly (paragraph 28 when fully tightened, the first and second end components provides forces to their respective clamps). 

    PNG
    media_image1.png
    665
    600
    media_image1.png
    Greyscale

Regarding Claim 6, Brunner discloses the first end component is rotatable about the shaft (paragraph 28), wherein rotation of the first end component about the shaft transitions the locking assembly between the locked position and the unlocked position (paragraph 28 as discussed above, the locking assembly is in the unlocked position when either one of #18 or both #18 are not fully threaded onto the shaft).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muniz US 2018/0103988.
Regarding Claim 12, Muniz discloses a bone fixation clamp (Fig 2-3) comprising: 
a clamp assembly (#150) transitionable between an open configuration (Fig 3 where the open configuration is when the clamp is open enough to allow admittance of rod #50) and a closed configuration (Fig 2, closed configuration is when rod #50 can not easily be removed from the clamp assembly, either during a provisional locking or final tightening of locking member #182, paragraph 62-63); and 
a locking member (#182, which includes #192, Fig 3-4) and a contact member (#172) configured to individually transition between locked positions and unlocked positions (for locking member #182: locked is when fully threaded onto shaft #117 via the use of an “adapter” as described in paragraph 63 “final tightening”  and unlocked is when not fully threaded onto shaft #117)(for contact member #172, locked position is when #172 is pushed down to allow at least a provisional or final tightening of the clamp, paragraph 63, and unlocked is in Fig 3 when not locked is when the clamp is in the opening configuration), 
wherein the clamp assembly is substantially prevented from transitioning from the closed configuration to the open configuration when one of the locking member and the contact member are in the locked position  and the other of the locking member and the contact member are in the unlocked position (paragraph 62-63, contact member #172 is pushed/slid down on the clamp assembly to go into a lock position and the clamp assembly is substantially prevented from going to the open position with the locking member #182 in its unlocked position where #182 is not fully tightened or only be loosely coupled to the contact member #172)(in other words, see paragraph 63 where prior to the locking member #182 going into its locked position, “final tightening”, the contact member #172 is in its locked configuration, thereafter only with the aid of another tool such as an “adapter” that the locking member is then placed into its locked position),
wherein the locking member is coupled to the contact member such that the locking member is rotationally fixed relative to the contact member (via #177 and #188, Fig 5 and paragraph 56) and the locking member is axially movable relative to the contact member (Fig 5 when assembling the locking member and contacting member)(alternatively, Fig 3-4 where contacting member #172 can be placed onto shaft #117 first and then the locking member can be placed onto #117)(it is noted the applicant is not claiming how the locking member is axially moveable relative to the contact member). 

Allowable Subject Matter
Claims 7-11, 13-16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17, 19, 20 are allowed.



Response to Arguments
Applicant's arguments for claim 1 in view of the 102 rejection of Brunner do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Regardless, Bruner was reinterpreted in view of applicant’s amendment. As discussed above, due to disc #37 (Fig 1, paragraph 27), when the locking assembly is unlocked (when #18 for the second clamp is not fully tightened), the first locking member (#18 for the first clamp) is locked and thus prevents the first clamp #5 to go into the first open position. 	The amendments for Claim 1 overcome the rejection of Miller.
Applicant’s arguments with respect to claim(s) 12 in view of Muniz have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Muniz has been reinterpreted in view of applicant’s amendment. As discussed in the rejection above and paragraph 63, the locking member #182 is in its locked position when fully tightened via an “adapter”. The contact member achieves its locked position when slid down onto the clamp assembly to at least achieve a “provisional” locking and thus rod #50 is substantially prevented from being removed and the clamp assembly is in a closed configuration, see paragraph 62-63. 
See PTO 892, where the use of two nuts are known in the art, where the extra nut provides for additional securement. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773